DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on 01 Sep 2022 has been entered.

This application is a domestic application, filed 30 Jul 2020; and claims benefit as a CON of 16/006660, filed 12 Jun 2018, issued as US Patent No. 11,096,954; which claims benefit of provisional application 62/518262, filed 12 Jun 2017.

Claims 25-28 and 34-49 are pending in the current application and are allowed herein.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 01 Sep 2022 has been fully considered by the examiner.

Relevant prior art is Dale (US 7,868,162, issued 11 Jan 2011, provided by Applicant in ID mailed 30 Jul 2020) in view of Montgomery et al. (US 2004/0138170 A1, published 15 Jul 2004, cited in PTO-892).
Dale teaches as detailed in the Office Action mailed 26 May 2021.
Montgomery et al. teaches nucleoside or nucleotide analog compounds. (abstract) Montgomery et al. teaches another aspect of the present invention relates to pharmaceutical composition containing at least one of the above-disclosed compounds, and is also concerned with methods of using the compounds of the present invention in treating a patient suffering from RNA viral infections. (page 2, paragraph 23-25) Montgomery et al. teaches formulations of the compounds are selected on the basis of the chosen route of administration and standard pharmaceutical practice. (page 5, paragraph 115) Montgomery et al. teaches in these pharmaceutical compositions, the active ingredient will ordinarily be present in an amount of about 0.5-95% weight based on the total weight of the composition. (page 6, paragraph 119) Montgomery et al. teaches liquid formulations may include diluents and a surfactant, suspending agent, or emulsifying agent. (page 6, paragraph 121) Montgomery et al. teaches parenteral formulations typically contain from about 0.5% to about 25% by weight of the active ingredient in solution. Suitable preservatives and buffers can be used in such formulations. In order to minimize or eliminate irritation at the site of injection, such compositions may contain one or more nonionic surfactants. The quantity of surfactant in such formulations ranges from about 5% to about 15% by weight. (page 6, paragraph 125) Montgomery et al. teaches formulations suitable for topical administration include creams, emulsions, and gels containing, in addition to the active ingredient, such carriers as are known in the art. (page 7, paragraph 128) 
It would not have been obvious to one of ordinary skill in the art before the time of the invention to combine Dale in view of Montgomery et al. and arrive at the claimed invention. MPEP 2145 at X.B. provides ""The admonition that ‘obvious to try’ is not the standard under §103 has been directed mainly at two kinds of error. In some cases, what would have been ‘obvious to try’ would have been to vary all parameters or try each of numerous possible choices until one possibly arrived at a successful result, where the prior art gave either no indication of which parameters were critical or no direction as to which of many possible choices is likely to be successful.... In others, what was ‘obvious to try’ was to explore a new technology or general approach that seemed to be a promising field of experimentation, where the prior art gave only general guidance as to the particular form of the claimed invention or how to achieve it." In re O’Farrell, 853 F.2d 894, 903, 7 USPQ2d 1673, 1681 (Fed. Cir. 1988)" In this case the prior art provides only general guidance as to the particular form of the claimed invention, such as in the form of a handbook of known pharmaceutical excipients cited in the IDS submitted on 01 Sep 2022 or the teaching of Montgomery et al. of selecting such carriers as are known in the art, or suggests that it would have been 'obvious to try' to vary all excipients and concentration ranges until the ordinary artisan possible arrived at a successful result. Therefore the relevant prior art does not provide guidance to select the claimed invention when considering the size of the prior art genus of all possible formulations varying all excipients and concentration ranges. 
Further, MPEP 2144.07 provides "The selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination in Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945) ... "Reading a list and selecting a known compound to meet known requirements is no more ingenious than selecting the last piece to put in the last opening in a jig-saw puzzle." 325 U.S. at 335, 65 USPQ at 301.)." However, in this case the relevant prior art does not provide guidance to select the claimed invention when considering the size of the prior art genus of all possible formulations varying all excipients and concentration ranges. In terms of the analogy provided in Sinclair & Carroll Co. v. Interchemical Corp., in this case reading the list and selecting known materials based on their suitability for their intended use is more comparable to constructing the jig-saw puzzle rather than selecting the last piece to put in the last opening, and therefore the conclusions drawn from the analogy provided in Sinclair & Carroll Co. v. Interchemical Corp. do not fit the specific facts of this case.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Claims 25-28 and 34-49 are allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jonathan S Lau whose telephone number is (571)270-3531. The examiner can normally be reached Monday-Thursday 9a-5p Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shaojia Anna Jiang can be reached on 571-2720627. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JONATHAN S LAU/Primary Examiner, Art Unit 1623